





Exhibit 10.10






CONSOL ENERGY, INC. (the “Company”)
NOTICE OF RESTRICTED STOCK UNIT (“RSU”) AWARD




Name of Grantee:    
Date of Award:    December 12, 2017
Number of Shares:    


Dear ,


As communicated to you previously, the Board of Directors (“Board”) authorized
an RSU award to you in recognition of your efforts related to the Separation of
the Company from CNX Resources Corporation. The award covers the shares set
forth above and is subject to certain terms and conditions described below. By
authorizing this award the Company wants to thank you for your exemplary service
to the Company.


The terms and conditions (“Terms and Conditions”) pursuant to which the RSU
award was made are set forth in Schedule A (“Schedule A”), attached hereto and
made a part hereof. Please familiarize yourself with these terms, which include
provisions relating to vesting, termination of employment, the company’s right
to recoupment, and which also include restrictive covenants relating to
confidential information, non-solicitation, and non-competition.


By accepting this award, you acknowledge and agree to comply with the Terms and
Conditions, including without limitation the covenants relating to confidential
information, non-solicitation and non-competition. Please sign this Notice of
RSU Award and return the signed copy to Sue Modispacher- HR.


IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice of RSU
Award and Terms and Conditions.


CONSOL ENERGY, INC.


BY:                    
[Name]


GRANTEE:


                







--------------------------------------------------------------------------------





    
Schedule A


Consol Energy Inc.
Restricted Stock Unit Special Spin Awards (2017)
(Service-Based)


Terms and Conditions
1.
Terms and Conditions: This grant of service-based restricted stock units is made
under the Consol Energy Inc. Omnibus Incentive Plan (the “Plan”), and is subject
in all respects to the terms of the Plan. All terms of the Plan are hereby
incorporated into these terms and conditions (the “Terms and Conditions”) by
reference. In the event of a conflict between one or more provisions of these
Terms and Conditions and one or more provisions of the Plan, the provisions of
the Plan shall govern; provided that the terms of any written individual
Agreement entered into between the Company and the Grantee approved by the
Committee shall supersede these Terms and Conditions so long as consistent with
the Plan. Each capitalized term not defined herein has the meaning assigned to
such term in the Plan.

2.
Confirmation of Grant: Effective as of December 12, 2017 (the “Award Date”),
Corporation (the “Company”) granted the individual whose name is set forth in
the notice of grant (the “Grantee”) service-based Restricted Stock Units with
respect to a specified number of shares of Common Stock as set forth in the
Grantee’s notice of grant (the “RSUs”). By accepting the RSUs, the Grantee
acknowledges and agrees that the RSUs are subject to the Terms and Conditions
and the terms of the Plan.

3.
Stockholder Rights:

a.
Except as provided in Section 3(b) below, the Grantee will not have any
stockholder rights or privileges (including voting rights) with respect to the
shares of Common Stock subject to the RSUs until such shares of Common Stock
vest and are actually issued and registered in the Grantee’s name in the
Company’s books and records.

b.
If the Company declares a cash dividend on its shares of Common Stock, on the
payment date of the dividend, the Grantee shall be credited with dividend
equivalents equal to the amount of such cash dividend per share of Common Stock
multiplied by the number of shares of Common Stock subject to the RSUs. The
dividend equivalents will be subject to the same terms regarding vesting and
forfeiture as the RSUs and will be paid in cash at the times that the
corresponding shares of Common Stock associated with the RSUs are delivered (or
forfeited at the time that the RSUs are forfeited). Such cash payment will be
subject to withholding for applicable taxes.

4.
Automatic Forfeiture: The RSUs (including any RSUs that have vested but not yet
been settled) will automatically be forfeited and all rights of the Grantee to
the RSUs shall terminate under any of the following circumstances:

a.
The Grantee’s employment is terminated by the Company for Cause.

b.
The Grantee breaches any restrictive covenant set forth on the attached Exhibit
A or in any restrictive covenants agreement between the Grantee and the Company
or an affiliate.

5.
Restrictive Covenants: By accepting the RSUs, the Grantee agrees to comply with
the confidentiality, non-solicitation and non-competition covenants set forth on
the attached Exhibit A. If the Grantee has a written restrictive covenants
agreement with the Company or one of its affiliates, the Grantee also agrees to
continue to comply with the obligations under such Restrictive Covenants
Agreement as a condition of grant of the RSUs.










--------------------------------------------------------------------------------





Consol Energy Inc.
Restricted Stock Unit Special Spin Awards (2017)
(Service-Based)




6.
Transferability: The RSUs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.

7.
Vesting: The RSUs shall vest in three equal installments on each of December 12,
2018, December 12, 2019 and December 12, 2020; provided that the Grantee
continues to be employed by the Company through the applicable vesting date.
Except as otherwise provided below, if a Grantee terminates employment prior to
the applicable vesting date, any unvested RSUs shall be forfeited and all rights
of the Grantee to the unvested RSUs shall terminate.

8.
Termination of Employment: If, prior to the applicable vesting date, (i) the
Grantee’s employment is terminated by reason of death or Disability (as defined
below), (ii) the Grantee’s employment is terminated (other than for Cause) upon
or following the date the Grantee reaches the Retirement Age (as defined in the
Company’s qualified retirement plan) or (iii) the Grantee’s employment is
involuntarily terminated by the Company without Cause, (A) a number of RSUs
(rounded up to the nearest whole number) shall vest such that the ratio of (I)
the total number of RSUs granted on the Award Date that have vested after giving
effect to this provision to (II) the total number of RSUs granted on the Award
Date equals the ratio of (I) the number of completed full months from the Award
Date to the date of the Grantee’s termination of employment to (II) 36, and (B)
any remaining portion of the RSUs shall be forfeited. The vested RSUs shall be
settled as described in Section 10 below.

For purposes of these Terms and Conditions:
“Disability” means permanently and totally disabled under the terms of the
Company’s qualified retirement plans.
9.
Change in Control: In the event of a Change in Control, where following the
Change in Control the RSUs are assumed, and, within 2 years following the Change
in Control, the Grantee’s employment is terminated by reason of the Grantee’s
death or Disability or the Grantee terminates employment upon or following
reaching Retirement Age or by the assuming company without Cause, the RSUs shall
vest in full and be settled as provided in Section 10 of these Terms and
Conditions. In the event of a Change of Control where the RSUs are not assumed
the RSUs shall immediately vest and be settled in accordance with Section 10 of
these Terms and Conditions.

10.
Settlement: Any RSUs not previously forfeited shall be settled by delivery of
one share of Common Stock for each RSU being settled. The RSUs shall be settled
as soon as practicable after the applicable vesting date (including without
limitation for this purpose vesting upon the Grantee’s termination of employment
as provided in Section 8 and Section 9), but in no event later than 60 days
after the applicable vesting date. Notwithstanding the foregoing, to the extent
that the RSUs are subject to Section 409A of the Internal Revenue Code, all such
payments shall be made in compliance with the requirements of Section 409A of
the Internal Revenue Code, including application of the six month settlement
delay for any specified employee (as defined in Section 409A of the Internal
Revenue Code) in the event of vesting as a result of a separation from service
(as defined in Section 409A of the Internal Revenue Code).

11.
Tax Withholding: The Grantee is solely responsible for the satisfaction of all
taxes and penalties that may arise in connection with the RSUs. A Grantee may
satisfy any tax withholding obligations arising settlement of the RSUs by (a)
paying the cash necessary to satisfy the tax withholding by authorizing the
Company to either deduct such amount from the Grantee’s brokerage account or
withhold such amount through payroll, (b) authorizing the Company to withhold
shares of Common Stock otherwise








--------------------------------------------------------------------------------





Consol Energy Inc.
Restricted Stock Unit Special Spin Awards (2017)
(Service-Based)


issuable as part of the RSUs, (c) tendering shares of Common Stock previously
acquired to the Company, or (d) authorizing the Company to sell a portion of
shares of Common Stock otherwise issuable as part of the RSUs in an amount
necessary to generate sufficient cash to satisfy the tax withholding obligation.
A grantee may satisfy any tax withholding obligations arising upon the lapse of
any risk of forfeiture (including FICA due upon such lapse) as provided in
clause (a) above or by authorizing the Company to accelerate the vesting and
withholding of the number of shares of Common Stock subject to the RSUs required
to satisfy such tax withholding obligation. If the Company receives no
instruction from the Grantee, the tax withholding obligation shall be satisfied
by withholding shares of Common Stock otherwise issuable in respect of the
Grantee’s RSUs. The Company may withhold shares up to the maximum applicable
withholding tax rate for federal (including FICA), state, local and foreign tax
liabilities. If shares of Common Stock are used to satisfy tax withholding, such
shares shall be valued based on the Fair Market Value when the tax withholding
is required to be made.
12.
No Right to Continued Employment: The Grantee understands and agrees that these
Terms and Conditions do not impact the right of the Company or any of its
affiliates employing the Grantee to terminate or change the terms of the
Grantee’s employment at any time for any reason, with or without cause. The
Grantee understands and agrees that the Grantee’s employment with the Company or
any of its affiliates is on an “at-will” basis.

13.
Captions: Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.

14.
Severability: In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.








--------------------------------------------------------------------------------





Consol Energy Inc.
Restricted Stock Unit Special Spin Awards (2017)
(Service-Based)


    


Exhibit A
Restrictive Covenants
By accepting the RSUs, the Grantee agrees to comply with the following terms:
Confidential Information
(a)For purposes of these Terms and Conditions, the term “Confidential
Information” shall mean information that the Company or any of its affiliates
owns or possesses, that the Company or its affiliates have developed at
significant expense and effort, that they use or that is potentially useful in
the business of the Company or its affiliates, that the Company or its
affiliates treat as proprietary, private or confidential, and that is not
generally known to the public. Confidential Information includes, but is not
limited to, information that qualifies as a trade secret under applicable law.
The Grantee acknowledges that the Grantee’s relationship with the Company is one
of confidence and trust such that the Grantee has in the past been, and may in
the future be, privy to Confidential Information of the Company or its
affiliates.
(b)The Grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.
Non-Solicitation
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates, and during the 12 month period following
the Grantee’s termination of employment for any reason (the “Restricted
Period”), the Grantee shall not, directly or indirectly, (i) solicit, hire or
attempt to hire any employee of the Company or any of its affiliates as an
employee, consultant or independent contractor of the Grantee or any other
person or business entity for the purpose of providing services or products
competitive with those offered by the Company or any of its affiliates, or (ii)
solicit any employee, consultant or independent contractor of the Company or any
of its affiliates to change or terminate his or her relationship with the
Company or any of its affiliates for the purpose of providing services or
products competitive with those offered by the Company or any of its affiliates,
unless in each case, more than six months shall have elapsed between the last
day of such person’s employment or service with the Company or any of its
affiliates and the first date of such solicitation or hiring.
(b)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee shall not, either directly or indirectly:
(i)solicit or do business with, or attempt to solicit or do business with, any
customer with whom the Grantee had material contact, or about whom the Grantee
received Confidential Information within 12 months prior to the Grantee’s date
of termination for the











--------------------------------------------------------------------------------





Consol Energy Inc.
Restricted Stock Unit Special Spin Awards (2017)
(Service-Based)


purpose of providing such customer with services or products competitive with
those offered by the Company or any of its affiliates during the Grantee’s
employment with the Company or its affiliates, or
(ii)encourage any customer with whom the Grantee had material contact, or about
whom the Grantee received Confidential Information within 12 months prior to the
Grantee’s date of termination to reduce the level or amount of business such
customer conducts with the Company or any of its affiliates.


Non-Competition
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee will not, without the Company’s express written consent, in any
geographic area in which the Grantee had responsibility within the last two
years prior to the Grantee’s termination of employment where the Company or its
affiliates do business, in the same or similar capacity to the services the
Grantee performed for the Company;
(i)    own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
Grantee was materially involved during the two years prior to the Grantee’s
termination; or
(ii)    provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the Grantee was materially involved during the
two years prior to the Grantee’s termination.
(b)    Notwithstanding the foregoing, the Grantee may invest in or have an
interest in entities traded on any public market, provided that such interest
does not exceed five percent of the voting control of such entity.     
Other Acknowledgements and Agreements
(a)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Exhibit A:
(i)    The Grantee shall forfeit the outstanding RSUs (including any RSUs that
have vested but not yet been settled), and the outstanding RSUs shall
immediately terminate, and
(ii)    The Company may in its discretion require the Grantee to return to the
Company any cash or shares of Common Stock received upon distribution of the
RSUs. The Committee shall exercise the right of recoupment provided in for under
the terms of the Plan and this section (b) within one year after the Company’s
discovery of the Grantee’s breach of the covenants or agreements contained in
this Exhibit A. In addition, in the event of a breach or threatened breach of
the restrictions in this Exhibit A, the Company shall be entitled to preliminary
and permanent injunctive relief, in addition to any other remedies available to
it, to prevent such breach or threatened breach.
(b)    If any portion of the covenants or agreements contained in this Exhibit
A, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or







--------------------------------------------------------------------------------





Consol Energy Inc.
Restricted Stock Unit Special Spin Awards (2017)
(Service-Based)


the application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible. If any covenant or agreement in this Exhibit A is held to be
unenforceable because of the duration thereof or the scope thereof, then the
court making such determination shall have the power to reduce the duration and
limit the scope thereof, and the covenant or agreement shall then be enforceable
in its reduced form. The covenants and agreements contained in this Exhibit A
shall survive the termination of the RSUs.









